



SECOND AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT
THIS SECOND AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT (this “Amendment”)
is entered into effective as of the ___ day of May, 2017, by and between BG
SCENIC POINT OFFICE 1, L.C., a Utah limited liability company (the “Landlord”),
and HEALTHEQUITY, INC., a Delaware corporation (the “Tenant”).
RECITALS:
A.Landlord and Tenant entered into that certain Amended and Restated Lease
Agreement dated May 15, 2015 (the “Original Lease”), as amended by that certain
First Amendment to Amended and Restated Lease Agreement dated effective
September 16, 2016 (the “First Amendment,” and together with the Original Lease,
collectively, the “Lease”), pursuant to which Landlord leased to Tenant 81,326
rentable square feet of space consisting of the entire first (1st), third (3rd),
and fourth (4th) floors of the Building (as defined in the Lease) (the “Existing
Leased Premises”).
B.    The First Amendment incorrectly described the Commencement Date of the
Lease as June 1, 2015, the correct Commencement Date is July 1, 2015.
C.    Tenant has requested to lease the second (2nd) floor of the Building
containing 27,918 rentable square feet and 24,613 usable square feet more
particularly shown on Exhibit “A” attached hereto (the “Expansion Premises”).
D.    Landlord and Tenant are entering into this Amendment for purposes of
adding the Expansion Premises to the Existing Leased Premises and to set forth
the rentable square feet and the useable square feet of the Leased Premises, and
desire to amend the Lease to, among other things, reflect such agreements.
AGREEMENT:
NOW, THEREFORE, for the foregoing purposes, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree as follows:
1.    Recitals; Defined Terms. The Recitals set forth above are incorporated
herein and into the Lease by reference. Capitalized terms used but not defined
herein shall have their meanings set forth in the Lease.
2.    Addition of Expansion Premises. Effective as of January 1, 2018, the
Expansion Premises is hereby added to and included in the definition of “Leased
Premises” for all purposes under the Lease and all provisions of the Lease
applicable to the Existing Leased Premises will apply to the Expansion Premises
except as follows:


1

--------------------------------------------------------------------------------





(a)    The rentable square feet of the Expansion Premises is 27,918 rentable
square feet and 24,613 usable square feet;
(b)    Landlord shall provide Tenant with a tenant improvement allowance for the
Expansion Premises in an amount equal to Twenty and No/100 Dollars ($20.00) per
useable square foot of the Expansion Premises, which shall be made available to
Tenant beginning September 1, 2017, and distributed to Tenant to reimburse
Tenant for tenant improvements constructed by Tenant in the Expansion Premises
in accordance with the procedure set forth in the Lease, including, without
limitation, the requirements set forth in Exhibit “C” to the Lease;
(c)    Tenant may enter upon the Expansion Premises on September 1, 2017, for
the purposes of constructing its tenant improvements, installing its FF&E, and
conducting its business operations, provided, however, if Tenant enters upon the
Expansion Premises for such purposes, all terms of the Lease, except the
obligation to pay Basic Annual Rent, shall apply as if the Expansion Premises
were a part of the Existing Leased Premises. Tenant shall, subject to the
provisions of subsection 2(e) of this Amendment, commence paying Basic Annual
Rent with respect to the Expansion Premises on January 1, 2018 (the “Expansion
Premises Rent Commencement Date”) at the rate specified in subsection 2(d) of
this Amendment;
(d)    Basic Annual Rent with respect to the Expansion Premises shall be payable
as follows:
January 1, 2018 – December 31, 2018
$18.36 per rentable square foot
January 1, 2019 – December 31, 2019
$18.93 per rentable square foot
January 1, 2020 – April 30, 2020
$19.49 per rentable square foot
May 1, 2020 – April 30, 2021
$20.00 per rentable square foot
May 1, 2021 – April 30, 2022
$20.50 per rentable square foot
May 1, 2022 – April 30, 2023
$21.01 per rentable square foot
May 1, 2023 – April 30, 2024
$21.54 per rentable square foot
May 1, 2024 – April 30, 2025
$22.07 per rentable square foot
May 1, 2025 – April 30, 2026
$22.63 per rentable square foot
May 1, 2026 – March 31, 2027
$23.19 per rentable square foot



(e)    Tenant shall be entitled to an abatement of Basic Annual Rent with
respect to the Expansion Premises in an amount equal to one (1) full month of
Basic Annual Rent payable with respect to the Expansion Premises, which
abatement shall be applied to the period commencing on the Expansion Premises
Rent Commencement Date and until such abatement has been entirely applied; and


2

--------------------------------------------------------------------------------





(f)    Landlord shall provide to Tenant an allocation of five (5) unreserved,
nonexclusive parking spaces for each 1,000 rentable square feet of the Expansion
Premises leased by Tenant.
3.    Amendment to Square Feet Measurements. Landlord and Tenant hereby agree
that the total rentable square feet of the Leased Premises is 109,224 and the
total usable square feet of the Leased Premises is 96,313 square feet. All
references in the Lease to rentable square feet of the Building and/or the
Leased Premises shall be modified to correspond to the measurements set forth in
this Section 3 of this Amendment.
4.    Amendment to Section 4.1(i). Section 4.1(i) of the Lease is hereby amended
by deleting the percentage of “74.44%” and replacing it with the percentage of
“100%” thereby increasing Tenant’s proportionate share of the Common Area
Expenses.
5.    Removal of Existing Tenant/Holdover Rent. In the event Lanyon Solutions,
Inc., a Delaware corporation (“Existing Tenant”) has not vacated the Expansion
Premises on or before August 31, 2017, Landlord hereby agrees to enforce the
terms of that certain Lease Termination between Landlord and Existing Tenant,
dated May ____, 2017, including, but not limited to, enforcing the payment to
Landlord of the holdover rent sent forth therein in the amount of 125% of the
sum of the Base Rent and Additional Rent due for the period immediately
preceding the holdover. In the event that Existing Tenant has not vacated the
Expansion Premises on or before such date, Tenant hereby agrees that its sole
and exclusive remedy shall be to receive from Landlord any amount collected by
Landlord from Existing Tenant in an amount up to 125% of the Base Rent and
Additional Rent.
6.    Omnibus Amendment. Any and all other terms and provisions of the Lease are
hereby amended and modified wherever necessary, and even though not specifically
addressed herein, so as to conform to the amendments set forth in the preceding
paragraphs. Except as expressly modified and amended hereby, all other terms and
conditions of the Lease shall continue in full force and effect.
7.    Broker. Landlord and Tenant each represent to the other that it has had no
dealings with any real estate broker, agent or finder in connection with the
negotiation of this Amendment, except for Lora Munson of Coldwell Banker
Commercial (“Broker”), and that they know of no other real estate broker, agent
or finder who is entitled to a commission or finder’s fee in connection with
this Amendment. Each party shall indemnify, protect, defend and hold harmless
the other party against all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including reasonable attorney fees) for any
leasing commission, finder’s fee, equivalent compensation alleged to be owing on
account of the indemnifying parties’ dealings with any real estate broker, agent
or finder other than the Broker. The terms of this Section 6 will survive the
expiration or earlier termination of the Lease Term.


3

--------------------------------------------------------------------------------





8.    Headings. The captions and headings of the various sections of this
Amendment are for convenience only and are not to be construed as defining or as
limiting in any way the scope or intent of the provisions hereof. Wherever the
context requires or permits, the singular shall include the plural, the plural
shall include the singular, and the masculine, feminine and neuter shall be
freely interchangeable.
9.    Entire Amendment. This Amendment contains all Amendments between the
Landlord and Tenant with respect to the matters set forth herein, and no
Amendment not contained herein shall be recognized by Landlord and Tenant. In
the event of any amendment or modification of this Amendment, the amendment or
modification shall be in writing signed by Landlord and Tenant in order to be
binding upon Landlord and Tenant. This Amendment is only for the benefit of
Landlord and Tenant, and no third party shall be entitled to rely on the
provisions of this Amendment. In the event of a conflict between the provisions
of this Amendment and the Lease, the provisions of this Amendment shall control.
10.    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original. An executed counterpart of this Amendment
transmitted by facsimile shall be equally as effective as a manually executed
counterpart.
11.    Authority. Each individual executing this Amendment does thereby
represent and warrant to each other person so signing (and to each other entity
for which such other person may be signing) that he or she has been duly
authorized to deliver this Amendment in the capacity and for the entity set
forth where she or he signs.
{Signature Page Follows}


4

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first above written.
LANDLORD:
BG SCENIC POINT OFFICE 1 L.C., a Utah limited liability company, by its manager



The Boyer Company, L.C., a Utah limited liability company




By:
_______________________
Name:
Title: Manager







TENANT:
HEALTHEQUITY, INC., a Delaware corporation







By:        
Name:    
Title:        
                                


4812-9480-0200, v. 1


5

--------------------------------------------------------------------------------







Exhibit “A”


Depiction of Expansion Premises




6